DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behringer et al. (US 8,093,486 B2).
Claim 1: Behringer et al. discloses an interval-based musical instrument shown in Fig. 14 to include a housing (body 12, neck 14, head 20) and an arm (telescoping portion 12A) projecting from the housing.  The arm together with telescoping portion (12B) form a clamp to secure a portable electronic device (tablet computer 24) (column 6 lines 55-63).  It should be noted that according to its broadest reasonable interpretation, “clamp” 
Claim 3: Behringer et al. discloses an interval-based musical instrument where the housing includes an array of touch switches, as stated above.  The array of touch switches would include a sensor on the housing to sense actuation of the touch switches for generating the input signals (column 4 lines 15-18).  Therefore a value from the sensor is communicated to the portable electronic device via the port.
Claim 4: Behringer et al. discloses an interval-based musical instrument as stated above, where the housing includes a neck (14) which forms a fret board having a plurality of frets (column 4 lines 38-40). Input signals are generated which indicate finger positions of a user as the user’s fingers are placed at various positions along the fret board, simulating pressing of strings on a guitar (column 4 lines 47-51).  Therefore a processor is included in the housing to calculate an interval corresponding to a position of the user’s fingers along the fret board based on the input signals, where adjacent frets of a fret board are at an interval of half steps, as is known in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Behringer et al. (US 8,093,486 B2) in view of Gruenbaum (US 5,565,641).
Claim 2: Behringer et al. discloses an interval-based musical instrument as stated above, but fails to disclose the input signals to represent an interval used to change a prior note to generate a new note.
However Gruenbaum teaches an interval-based musical instrument, where a button (MV+2 key) is pressed by a user to generate an input signal representing an interval used to change a prior note (D) to generate a new note (F) (column 9 lines 19-24).
Given the teachings of Gruenbaum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interval-based musical instrument disclosed in Behringer et al. with providing input signals to represent an interval used to change a prior note to generate a new note.  Doing so would allow a reduction in size of the interval-based musical instrument “to provide musicians with an entire system that is easily portable for performances and recording sessions as taught in Gruenbaum (column 3 lines 46-48) while providing “the ability to access all 128 notes (almost 11 octaves)” (column 9 lines 25-27).
Claim 5: Behringer et al. discloses an interval-based musical instrument where the input signals are communicated to speakers of the portable electronic device, and the interval is calculated based on a user’s finger placement along the fret board where adjacent frets of a fret board are at an interval of half step, as stated above.  The interval then is communicated to the portable electronic device.  This reference fails to disclose the interval to be used to generate a new note by changing a pitch of a prior note.
However Gruenbaum teaches an interval-based musical instrument, where a button (MV+2 key) is pressed by a user to generate an input signal representing an interval used to change a prior note (D) to generate a new note (F) (column 9 lines 19-24).
Given the teachings of Gruenbaum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interval-based musical instrument disclosed in Behringer et al. with providing input signals to represent an interval used to generate a new note by changing a pitch of a prior note.  Doing so would allow a reduction in size of the interval-based musical instrument “to provide musicians with an entire system that is easily portable for performances and recording sessions as taught in Gruenbaum (column 3 lines 46-48) while providing “the ability to access all 128 notes (almost 11 octaves)” (column 9 lines 25-27).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,499,808, US 5,440,071 pertaining to an instrument using intervals to change a prior note, and US 8,481,832 B2, US 8,598,444 B2, US 8,796,529 B2, US 9,117,431 B1 pertaining to an instrument which can secure a portable electronic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             February 11, 2022